Motion for removal of town officers denied upon the ground that the facts do not show a violation of section 1868 of the Penal Law. Lazansky, P. J., Scudder and Davis, JJ., concur; Young and Carswell, JJ., concur in the denial of the motion in so far as it affects the town auditors, but dissent in so far as it affects respondent Deans, being of opinion that although Mr. Deans is a man of the strictest integrity and acted without intent to violate the statute in any particular, the record shows a clear violation thereof on his part. (Matter of Jackson [Yerks], 231 App. Div. 838; Matter of Moran, 145 id. 642.)